FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HENRY GOSSAGE,                                   No. 13-35006

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00631-JCC

  v.
                                                 MEMORANDUM*
RICHARD TERRILL; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Henry Gossage appeals pro se from the district court’s judgment dismissing

as time-barred his action alleging that defendants violated his rights under Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), and the Freedom of Information Act (“FOIA”), by allegedly failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
inform him that his debarment from federal employment had been lifted. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393

F.3d 918, 926 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Gossage’s Bivens claim as time-barred

because Gossage filed this action more than three years after he knew that his

debarment from federal employment had been lifted. See Bagley v. CMC Real

Estate Corp., 923 F.2d 758, 760 (9th Cir. 1991) (limitations period for Bivens

action is three years under Washington state law; claim accrues when plaintiff

“knows or has reason to know of the injury which is the basis of the action”

(internal quotation marks omitted)). Contrary to Gossage’s primary argument on

appeal, the district court properly concluded that Gossage set forth no basis for

equitable tolling. See Papa v. United States, 281 F.3d 1004, 1009 (9th Cir. 2002)

(like the statute of limitations, “[t]olling provisions for Bivens claims are also

borrowed from the forum state”); Trotzer v. Vig, 203 P.3d 1056, 1062 (Wash. Ct.

App. 2009) (setting forth predicates for equitable tolling).

      We do not consider issues raised in Gossage’s opening brief that are not

supported by argument, including the district court’s dismissal of Gossage’s FOIA




                                            2                                        13-35006
claim. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992) (“Issues

raised in a brief which are not supported by argument are deemed abandoned.”

(internal quotation marks omitted)).

      AFFIRMED.




                                         3                                      13-35006